UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 17, 2012 NAPCO SECURITY TECHNOLOGIES, INC. (Exact name of registrant as specified in charter) Delaware 0-10004 11-2277818 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 Bayview Avenue, Amityville, New York 11701 (Address of principal executive offices) (631) 842-9400 (Registrant’s telephone number including area code) (Former name and former address if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS v The 2012 annual meeting of the shareholders of Napco Security Technologies, Inc. (the “Company”) was held on December 17, 2012. Matters voted on at the annual meeting and the results thereof were as follows: v The following individuals were elected to the Company’s Board of Directors to hold office until the Annual Meeting after the 2015 fiscal year. For Withheld Paul Stephen Beeber Randy B. Blaustein Donna A. Soloway v At the Annual Meeting, the proposal to adopt the 2012 Employee Stock Option Plan was approved. For Against Abstain v At the Annual Meeting, the proposal to adopt the 2012 Non-Employee Stock Option Plan was approved. For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned there-under duly authorized. NAPCO SECURITY TECHNOLOGIES, INC. (Registrant) Date: February 1, 2013 By: /s/ Kevin S. Buchel Kevin S. Buchel Senior Vice President and Chief Financial Officer
